--------------------------------------------------------------------------------

Exhibit 10.1


NEXT GENERATION ENERGY CORPORATION


PROMISSORY NOTE
                                                                                           


U.S. $ 250,000.00  
                                                                                       Date:  March
22, 2011

 
FOR VALUE RECEIVED, the undersigned, Next Generation Energy Corporation, a
corporation formed under the laws of the State of Nevada (the “Maker”), promises
to PAY TO THE ORDER OF Barbara Reed (the “Holder”) the principal sum of Two
Hundred and Fifty Thousand Dollars and No Cents (U.S. $250,000.00).  Unpaid
principal shall bear simple interest at the rate of six percent (6.00%) per
annum.  Accrued interest shall be paid annually on or before the last day of
each calendar year.  All principal and any accrued interest shall be paid in
full by March 21, 2016 (the “Maturity Date”), subject to the conditions set
forth in this promissory note (this “Note”).


If any of the payments are not made in full on the due date, the whole
indebtedness remaining unpaid, shall at the option of the Holder, become
immediately due, and payable and collectable, and while in default, this Note
shall bear interest at the rate of ten percent (10.00%) per annum.  The Maker
waives demand, protest and notice of maturity, non-payment or protest and all
requirements necessary to hold the Maker liable.


Any payment due hereunder shall be deemed to be late ten (10) days after it is
due. There shall be no penalty for prepayment.


This Note shall be governed and controlled by the internal laws of the
Commonwealth of Virginia, without giving effect to any choice or conflict of law
provision or rule (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Virginia.


NEXT GENERATION ENERGY CORP, a Nevada corporation:
   
 
 
By: ______________________________
       Darryl Reed, Chief Executive Officer
 
 
 
 
By:________________________
      Joel Sens, Secretary


